DISMISS and Opinion Filed March 4, 2022




                                     S In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-01009-CV

    BRUCE DWAIN COPELAND AND BRUCE COPELAND D.B.A. AB
           CONSTRUCTION & RESTORATION, Appellant
                           V.
    MIC GENERAL INSURANCE CORPORATION, ET AL., Appellees

                On Appeal from the 192nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-08292

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After appellant failed to timely file his brief, we directed him by postcard to

file the brief within ten days and cautioned him that failure to do so would result in

the dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).

To date, appellant has not filed his brief or otherwise corresponded with the Court

regarding the status of his brief.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE

211009F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BRUCE DWAIN COPELAND AND                     On Appeal from the 192nd Judicial
BRUCE COPELAND D.B.A. AB                     District Court, Dallas County, Texas
CONSTRUCTION &                               Trial Court Cause No. DC-21-08292.
RESTORATION, Appellant                       Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
No. 05-21-01009-CV          V.               Goldstein participating.

MIC GENERAL INSURANCE
CORPORATION, ET AL., Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered March 4, 2022




                                       –3–